Dissenting Opinion by
Judge Rogers :
I am constrained to dissent from that portion of Judge Mencer’s cogent and thorough opinion which holds that courts in adjudicating applicants’ petitions for bonds pursuant to Section 916 of the MPC, 53 P.S. §10916, should not hear evidence concerning and consider the merits of the zoning appeal. In such a case, the evidence concerning the merits and the consideration to be given thereto need not be exhaustive, but the merits are, I believe, relevant and necessary to the exercise of the “sound discretion” required by Section 916 to be applied to whether a bond should be required and, if so, its amount. Indeed, if the only relevant consideration in such cases is the loss the petitioner will suffer as the result of the stay, one wonders why the Legislature gave the courts discretion to deny such petitions *413altogether. I fear that today’s holding will permit improvidently, capriciously, or indeed, corruptly, granted building and other zoning and planning permits to escape review for want of citizens aggrieved who are able to procure bond.
I would reverse and remand the record for further hearing at which evidence on the merits of the appeal as well as petitioner’s loss might be received and considered in fixing the amount of bond.
President Judge Bowman and Judge Blatt join in this dissent.